Citation Nr: 0214083	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable rating for 
residuals of a right ankle fracture, for the period prior to 
June 8, 2000.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture, for the period from June 
8, 2000.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
August 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1985 rating decision, which denied service 
connection for hypertension, and granted service connection 
for PTSD and for residuals of a right ankle fracture, and 
assigned noncompensable ratings for each disability.  The 
veteran testified at the RO before a local hearing officer in 
December 1985.  By a September 2001 rating decision, the RO 
increased the rating for the veteran's right ankle fracture 
to 20 percent, effective from June 8, 2000.


FINDINGS OF FACT

1.  In a written memorandum signed by the veteran, dated and 
associated with the claims file in October 2001, the veteran 
indicated that he wanted to withdraw his appeal concerning 
service connection for hypertension. 

2.  The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.  

3.  Since the initial grant of service connection, the 
veteran's PTSD has been manifested by an initial period of 
sleep disturbance due to combat-related nightmares and some 
social isolation, followed by subsequent resolution of the 
nightmares and increased social interaction including 
marriage and going to college; the veteran has remained 
employed throughout the course of his appeal. 

4.  For the period prior to June 8, 2000, the veteran's right 
ankle disability was manifested by dorsiflexion to 10 
degrees, normal plantar flexion, and subjective complaints of 
swelling following running or extended periods of standing; 
there was no evidence of ankylosis, malunion, or 
astragalectomy of the right ankle, or of weakness, pain, 
fatigability, or incoordination of the right ankle during 
this period. 

5.  For the period from June 8, 2000, the veteran's right 
ankle disability has been manifested by some objective 
evidence of swelling, dorsiflexion to 20 degrees and plantar 
flexion to 20 degrees secondary to stiffness; neither 
ankylosis, malunion, astragalectomy of the right ankle, pain 
on palpation, weakness, pain, fatigability, nor 
incoordination have been objectively demonstrated; the 
veteran has not been hospitalized due to his right ankle 
disability, nor has it produced such marked interference with 
employment. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement 
to service connection for hypertension have been met and the 
veteran's appeal is dismissed.  38 U.S.C.A. § 7105 (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204 (b),(c) (2001).

2.  Since the initial grant of service connection, the 
criteria for a compensable rating for PTSD have not been met.  
38 U.S.C.A. § 1155, 7104(c) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.126, 4.130, 4.132, 
Diagnostic Code 9411 (as in effect prior to and from November 
7, 1996) (2001); VAOPGCPREC 9-93 (Nov. 9, 1993). 

3.  For the period prior to June 8, 2000, the criteria for a 
compensable rating for residuals of a right ankle fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 
4.71, Plate II, 4.71a, Diagnostic Codes 5270, 5271, 5272, 
5273, 5274 (2001).

4.  For the period from June 8, 2000, the criteria for a 
rating in excess of 20 percent for residuals of a right ankle 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5270, 5271, 
5272, 5273, 5274 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim concerning service connection for hypertension

By a June 1985 rating decision, the RO denied service 
connection for hypertension.  The veteran indicated his 
disagreement with this determination in an August 1985 
written statement.  A statement of the case was issued 
September 1985, but did not include the claim for service 
connection for hypertension.  The veteran filed a blank Form 
9 in September 1985.  He testified concerning this claim at a 
December 1985 hearing.  A supplemental statement of the case 
in January 1986 included this claim. 

In a written memorandum associated with the claims file in 
October 2001, the veteran indicated that he wanted to 
withdraw the claim for service connection for hypertension. 

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 
1991).  A substantive appeal may be withdrawn in writing at 
any time prior to the promulgation of a decision by the 
Board.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  Withdrawal 
may be made by the appellant or by his representative, except 
that a representative may not withdraw a substantive appeal 
that was personally filed by the appellant without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2001).  

There is some question as to whether the veteran's claim was 
actually on appeal, since it was not included in the 
September 1985 statement of the case, and a substantive 
appeal concerning this issue was not received after the 
January 1986 supplemental statement of the case added this 
issue.  In any event, prior to the promulgation of a decision 
by the Board, the veteran expressly withdrew his appeal 
concerning service connection for hypertension.  As a result 
of the withdrawal, no allegations of error of fact or law 
concerning the claim for service connection remain before the 
Board for consideration.  Consequently, the veteran's appeal 
as to this issue is dismissed without prejudice.  

II.  Claims concerning PTSD and residuals of a right ankle 
fracture

The veteran perfected appeals concerning the initial 
noncompensable ratings assigned for his service-connected 
PTSD and residuals of a right ankle fracture.  The RO (by a 
September 2001 rating decision) increased the rating for 
residuals of right ankle fracture to 20 percent, effective 
from June 8, 2000.  The issue of the evaluation to be 
assigned for the right ankle fracture, however, remains 
before the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

Moreover, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

Therefore, the Board will consider the issues of entitlement 
to an initial compensable rating for PTSD, entitlement to an 
initial compensable rating for residuals of a right ankle 
fracture, for the period prior to June 8, 2000, and 
entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture, for the period from June 8, 2000.

Generally, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 1991); 38 C.F.R., Part 4 (2001).  Each disability is to 
be viewed in relation to its history, and there must be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1  (2001).  Medical 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2001).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2001).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirement for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2001).

A.  Claim concerning PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (2001).

The regulations pertaining to rating psychiatric disabilities 
(including PTSD) were revised effective November 7, 1996.  
The CAVC has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to PTSD, in effect 
prior to November 7, 1996, a 30 percent rating is warranted 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating is warranted for "less than criteria for the 30 
percent" rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A noncompensable rating is warranted for neurotic symptoms 
which may somewhat adversely affect relationship with others 
but which do not cause impairment of working ability.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995). 

In Hood v. Brown, 4 Vet. App 301 (1993), the CAVC stated that 
the term "definite" in 38 C.F.R. § 4.132 was 'qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a matter that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for it 
decision.  In a precedent opinion, dated November 9, 1993, 
the General Counsel of the VA concluded that "definite" is 
to be construed as "distinct, unambiguous and moderately 
large in degree."  It represents a degree of social and 
industrial that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 and Supp. 2002).  

The "new" regulations pertaining to rating PTSD, in effect 
as of November 7, 1996, are found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  Under this criteria, a 
noncompensable rating is warranted when PTSD has been 
formally diagnosed, but the symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; for symptoms that are controlled by 
continuous medication.              

The RO has reviewed the veteran's claim under the provisions 
of both the "old" and "new" diagnostic criteria, as 
evidenced by the statement of the case issued in September 
1985 and the supplemental statement of the case issued in 
September 2001.  However, in the course of this appeal, the 
RO has determined that a compensable rating is not warranted 
under either criteria.  The Board agrees.

When he originally filed his claim in March 1985, the veteran 
reported a number of subjective symptoms, and he essentially 
repeated these symptoms during two VA psychiatric 
examinations in May 1985 and a December 1985 local hearing.  
One such symptom was difficulty sleeping (mainly due to 
recurring nightmares).  A frequent nightmare involved the 
veteran walking through a rice paddy as a Vietcong soldier 
aimed a gun at him.  Another recurrent dream involved seeing 
a friend riding in a jeep as it traveled over an exploding 
land mine.  The veteran asserted that his anxiety was often 
triggered by hearing the sound of a Huey helicopter, which he 
said he could distinguish from that of any other helicopter 
type.  He asserted he would awaken in the middle of the night 
about three to four times a week, that he had trouble 
concentrating, and that he felt guilty about surviving the 
war.  He apparently had trouble remembering and 
concentrating.  He had marked constriction of effective 
responses and a feeling of detachment from others.  He had a 
startle reaction when people touched him or came up from 
behind, although this had apparently improved somewhat.

The veteran reported that he did not like to see Vietnamese 
people.  He did not keep a gun in the house, because he was 
afraid he might be tempted to use it.  In terms of his social 
status, he was divorced and lived alone.  He had an apartment 
and managed to cook, clean, and shop with the help of a 
friend.  He also went bowling and to movies in his spare 
time.  He reported that he could relax with his family, but 
said he was basically a loner.  He had worked in a post 
office for years, and denied taking medication for PTSD. 

During one May 1985 VA examination of the veteran, there was 
no indication of hallucinatory phenomena, delusionary thought 
trends or "depersonalization."  Stream of thought was 
appropriate.  The veteran had difficulty with abstract 
thinking and his interpretation of proverbs was quite 
concrete.  His general fund of knowledge and intelligence was 
low average.  He had difficulty concentrating, although he 
was oriented to reference, time, person, and place.  Remote 
memory was grossly intact, recent memory was mildly impaired, 
and impulse control, judgment, and insight were all fair.  He 
had trouble repeating (backwards) five digit numbers, four 
digit numbers, and three digit numbers, but he was able to 
repeat two digit numbers backwards and to do serial sevens, 
with difficulty.  He also had difficulty recalling a phone 
number after a few minutes. 

At another VA psychiatric examination conducted in May 1985, 
the veteran was neatly dressed and had a very quiet, solemn, 
and mournful voice.  Introduction was agreeably acknowledged 
and the veteran comfortably seated himself.  He tended to bow 
his head and talk across the room rather than in the 
examiner's direction.  From time to time it appeared that he 
was about to cry.  His eyes did seem to tear, but at no time 
did he actually cry.  He said he was divorced in January 1985 
after a ten year marriage.  The examiner noted that the 
veteran's associated process were normal and there were no 
delusional or hallucinatory elements.  Mood was depressed, 
and sensorium was intact. 

The veteran underwent a psychiatric evaluation for VA 
purposes in December 2000.  He reported that he had remarried 
in 1989 and was presently living with his wife and daughter 
from that marriage.  The nightmares of being shot at went 
away when he became busy studying for college.  He had 
maintained employment with the postal service; he had the 
option to retire the following November but he thought he 
probably would choose to continue working.  He felt contented 
and symptom free. In fact, he wondered why he was sent for 
this evaluation.  He had never undergone psychiatric 
hospitalization, nor felt the need for such hospitalization. 

On examination, he was calm and collected.  Speech was 
logical, orderly, and appropriate in rate and flow.  His 
manner was pleasant, amiable, and appropriate at all times.  
There was no looseness of association or pressure of speech.  
There were no obscure patterns.  The veteran displayed 
appropriate humor and a good affective range.  Memory and 
other cognitive function appeared to have no deficit and he 
had shown no signs of anxiety or depression at any time.  
Insight and judgment were good.  The examiner concluded that 
the veteran had made an excellent and productive use of his 
time by becoming interested in pursing college studies and 
being industrious while maintaining his job at the post 
office.  According to the examiner, the veteran had not 
exhibited the typical symptoms of PTSD and had maintained a 
good outlook on the future a good relationship with others.  

The veteran's Global Assessment of Functioning (GAF) score 
was assessed to be 85, which, according to the Diagnostic and 
Statistical Manual of Mental Disorders-IV, represents 
"(a)bsent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family 
members)." 

In analyzing the veteran's level of disability using the old 
rating criteria, the Board finds that the noncompensable 
criteria most aptly describes his condition, throughout the 
course of this appeal.  Certainly, the veteran's PTSD 
impacted his ability to function in a social environment (at 
least somewhat in 1985), but the Board finds no evidence that 
suggests that his condition has adversely affected his 
occupational functioning.  In 1985, the veteran may have had 
some emotional tension or anxiety, but this did not prevent 
him from cooking, cleaning, shopping with a friend, bowling, 
going to movies, or relaxing with his family.  His social 
situation only improved in the ensuing years, as he got 
married and had a child.  Moreover, the veteran has 
maintained his job at the post office, and in fact has found 
the time and ambition to pursue college outside of work.  The 
Board does not find that the veteran's PTSD symptoms have 
risen to even the mild level impairment of social and 
occupational functioning required for a 10 percent rating 
under the "old" criteria. 

Under the new rating criteria, the Board again does not find 
that the criteria for a compensable rating have been 
satisfied.  The evidence does not show that the veteran has 
experienced even mild or transient symptoms which have 
decreased his work efficiency or ability to perform 
occupational tasks.  Again, the record reflects that the 
veteran has maintained his job at the postal service for 
years, and in fact he indicated during his recent examination 
that he wanted to continue to work past retirement age.  
Moreover, there is no evidence that he has ever taken any 
medication for his PTSD.  

Thus, the Board finds that, since the initial grant of 
service connection, the veteran has not been entitled to a 
compensable rating for PTSD, under either the old or new 
rating criteria.  While the doctrine of benefit of doubt has 
been considered, the record simply does not provide an 
approximate balance of positive and negative evidence on the 
merits.  38 U.S.C.A. § 5107 (West Supp. 2002).  

B.  Claim concerning for residuals of a right ankle fracture

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  The hip, the knee, and 
the ankles are considered major joints.  38 C.F.R. § 4.45 
(2001).

Normal ankle dorsiflexion is to 20 degrees, and normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2001).  Moderate limitation of motion of the ankle warrants 
a 10 percent rating, while marked limitation of motion 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2001).  Ankylosis of the ankle warrants a 20 
percent rating if the ankle is fixed in plantar flexion at an 
angle of less than 30 degrees; ankylosis of the ankle 
warrants a 30 percent rating if the ankle is fixed in plantar 
flexion at an angle between 30 degrees and 40 degrees or in 
dorsiflexion at an angle between 0 degrees and 10 degrees; 
and a 40 percent rating requires that the ankle be fixed in 
plantar flexion at an angle of more than 40 degrees, or in 
dorsiflexion at an angle of more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270 (2001).

1.  Residuals of right ankle fracture for the period prior to 
June 8, 2000

The Board will first consider the veteran's right ankle 
disability for the period prior to June 8, 2000.  A May 1985 
VA examination revealed no deformities, soft tissue swelling, 
or increased heat.  Articulation of the joints through all 
corresponding psychological arcs was normal.

At an October 1985 examination, the right lower extremity 
revealed no deformities of the tibial shaft.  Dorsiflexion 
was to about 10 degrees bilaterally and plantar flexion was 
to about 45 degrees bilaterally.  The veteran was able to 
squat to full range and could stand on his toes and heels.  
There was no difference in the length of the lower limbs.  
The circumference of the ankles was 10 1/2 inches on the left 
and 11 inches on the right.  An x-ray revealed an old healed 
distal "tib-fib" fracture.  Between the tibia and fibula, 
there was a large callus fusing the two bones.  Joint space 
was well maintained, and there was no soft tissue swelling or 
evidence of fracture.  The veteran was diagnosed as having 
history of old fracture of the right distal tibia and fibula, 
with some subjective complaints as described. 

While the examination of October 1985 revealed dorsiflexion 
to 10 degrees (the normal being to 20 degrees), the same 
examination revealed normal plantar flexion to 45 degrees.  
No deformities or swelling were noted during this examination 
or the May 1985 examination (during which the veteran 
displayed full range of motion).  This evidence reveals that 
although the veteran clearly had some degree of disability 
from his service-connected right ankle condition prior to 
June 8, 2000, he did not have the moderate limitation of 
motion of the ankle required for a 10 percent rating under 
Diagnostic Code 5271.

However, consideration must be given to whether a higher 
rating may be warranted based on additional functional 
limitation with pain on use or during flare-ups. DeLuca v 
Brown, 8 Vet. App. 202 (1995).  At his October 1985 
examination, the veteran reported that his ankle would swell 
and ache, particularly when he ran.  At a local hearing in 
December 1985, the veteran said he could not run because of 
his ankle condition, or else it would swell.  His work at a 
post office essentially required him to stand all day.  His 
ankle would swell a little, although the pain was not severe.  
Although the veteran reported having ankle swelling and 
aching occasioned by running and extended periods of 
standing, it is clear from the two examination reports 
(detailed above) that he had essentially full or nearly full 
ankle range of motion without evidence of weakness, pain, 
fatigability, or incoordination.  Consequently, the veteran's 
right ankle disability, for the period prior to June 8, 2000, 
does not warrant a compensable rating based upon loss of 
function or pain.  

An ankle disorder can also be rated under Diagnostic Codes 
5270, 5272, 5273 and/or 5274.  In the instant case, however, 
neither ankylosis, malunion, nor astragalectomy of the right 
ankle was demonstrated.  Consequently, a compensable rating, 
for the period prior to June 8, 2000, is not warranted under 
those Diagnostic Codes. 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5272, 5273, 5274 (2001).  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107 (West Supp. 2002).

2.  Residuals of a right ankle fracture, for the period from 
June 8, 2000

By a September 2001 rating decision, the RO increased the 
rating for residuals of a right ankle fracture, effective 
from June 8, 2000, to 20 percent (the maximum rating 
available under Diagnostic Code 5270).  The Board will now 
consider whether the veteran's right ankle disability 
warrants a rating in excess of 20 percent for the period from 
June 8, 2000.  

The veteran underwent an examination for VA purposes in 
October 2000, during which there were no signs of abnormal 
weightbearing.  He could walk without any devices and had 
normal posture and gait.  He could stand without difficulty, 
but his right ankle would apparently start swelling.  There 
were no signs of inflammation, deformity, osteomyelitis, or 
any signs of abnormal bone disease.  Ankle examination 
revealed some swelling of the ankle, although there was no 
pain to palpation.  Dorsiflexion was to 20 degrees 
bilaterally, and plantar flexion was to 20 degrees on the 
right secondary to stiffness and to 45 degrees on the left.  
An x-ray revealed deformity of the distal tibia and fibula 
with probably fusion compatible with old trauma.  There was 
an accessory ossicle versus avulsion fracture of 
indeterminate age in the medial malleolar region.  

While this examination report clearly reflects that the 
veteran had limitation of plantar flexion secondary to 
stiffness, neither ankylosis, malunion, nor astragalectomy of 
the right ankle have been demonstrated.  Consequently, any 
rating, much less one in excess of 20 percent, is not 
warranted under those Diagnostic Codes. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (2001).

However, consideration must be given to whether a higher 
rating may be warranted based on additional functional 
limitation with pain on use or during flare-ups. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  During his October 2000 VA 
examination, the veteran reported that his ankle gave out on 
him and would swell a lot.  In fact, he said he could only 
walk half a mile before his right ankle would start to swell.  
He reported having weakness, stiffness, swelling, and 
instability.  He stated that his ankle would flare up three 
to four times a year, which was distressing.  He said 
prolonged standing or walking would make it worse and that 
colchicine and allopurinol made it better.  He was able to do 
most activities, and continued to work at the post office.  

Since swelling was noted during the October 2000 examination, 
it can be presumed that the examination was conducted during 
a period of flare up.  Yet despite this swelling, the veteran 
was still able to exhibit normal posture and gait, and at 
least some range of motion of the ankle.  Moreover, there was 
no pain on palpation, and no objective evidence noted of 
weakness, pain, fatigability, or incoordination.  In light of 
this objective data, the veteran's right ankle disability, 
for the period prior to June 8, 2000, does not warrant a 
rating in excess of 20 percent based upon loss of function or 
pain.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the CAVC held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is still obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the CAVC clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the CAVC 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
veteran's claim and the veteran had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, because the 
veteran has been assigned the maximum rating under Diagnostic 
Code 5270, the Board will consider whether this case warrants 
the assignment of an extraschedular rating (for the period 
from June 8, 2000).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board finds that the schedular evaluation in this case is 
adequate for the period from June 8, 2000.  First, there is 
no evidence that the veteran has been hospitalized (or even 
treated on an outpatient basis) for his right ankle symptoms.  
Concerning the effect on employment, the Board notes that the 
veteran has indicated that his post office job requires a 
great deal of standing which results in swelling of the right 
ankle.  Although the veteran's service-connected right ankle 
symptoms may interfere to some degree with his ability to 
work at the post office, he has maintained this job for many 
years, and apparently intends to continue work past 
retirement age.  Such a work history simply does not reflect 
that the veteran's right ankle symptoms have produced such 
marked interference with employment as to render impractical 
the application of the regular schedular standards. 

Moreover, I note that the 20 percent rating for the period 
from June 8, 2000, reflects consideration of some degree of 
impairment of industrial activities by reason his service-
connected right ankle disability.  Clearly, marked 
interference was not been demonstrated.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent for residuals of 
right ankle fracture for the period June 8, 2000.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107 (West Supp. 2002).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § § 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran's claim for compensable ratings for PTSD and for 
a right ankle disability did not require a particular 
application form.  Thus, there is no issue as to provision of 
a form or instructions for applying for this benefit.  38 
U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for increased 
rating.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the veteran a 
rating decision in June 1985, a statement of the case in 
September 1985, and a rating decision and supplemental 
statement of the case in October 2001.  These documents 
together listed the evidence considered, the legal criteria 
for determining whether an increased rating could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claims for 
increased ratings.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, there is no indication that there are any 
outstanding treatment records. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran underwent three VA 
examinations in May 1985 as well as examinations in October 
1985, October 2000, and December 2000.  The reports of these 
examinations have been obtained and reviewed by the Board. 

The veteran testified at the RO before a local hearing 
officer in December 1985, and the transcript of this hearing 
was carefully reviewed by the Board.  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is 
dismissed without prejudice.  

Entitlement to an initial compensable rating for PTSD is 
denied. 

Entitlement to an initial compensable rating for residuals of 
a right ankle fracture, for the period prior to June 8, 2000, 
is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle fracture, for the period from June 8, 2000, 
is denied.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

